Citation Nr: 1603571	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral eye disability, claimed as conjunctival pigmentation and endothelial pigment on the left, residuals of flash burns to the eyes.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease, acid reflux, and stomach problems. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease, acid reflux, and stomach problems.

5.  Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Kenneth Lewis LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1971. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case has been before the Board previously, most recently in August 2009 and January 2010, when it was remanded for additional development.

The Veteran appeared before the undersigned at a July 2015 hearing, a transcript of which is of record.

The issues of entitlement to service connection for a gastrointestinal disorder and service connection for a skin disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decisions dated in April 2006 and May 2006, service connection for a gastrointestinal disorder was denied on the basis that it was not related to the Veteran's active service, and that the disorder was not chronic.   Evidence received since those rating decision includes evidence of chronicity of the gastrointestinal disorder; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  In an unappealed rating decision dated in December 2004, service connection for a skin disability was denied on the basis that the Veteran did not have a diagnosis of a skin disorder.   Evidence received since that rating decision includes evidence of a skin disorder diagnosis; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a gastrointestinal disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a skin disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a gastrointestinal disorder and service connection for a skin disability in April 2010.
At the time of his last final Board denial, evidence of record included VA and private medical treatment records, VA examinations and service treatment records. 

Since the last final denial, evidence added includes the Veteran's statements and hearing testimony, additional VA and private treatment records (which include a new diagnosis of the Veteran's multiple skin disorders), and VA examinations.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for a gastrointestinal disorder and a skin disability are reopened.

ORDER

The claim for service connection for a gastrointestinal disorder is reopened.

The claim for service connection for a skin disability is reopened.


REMAND

The Board apologizes for the additional delay and recognizes that this case has been pending entirely too long, however, further development is necessary before case is adjudicated.  

First, a remand is required to obtain additional medical records.  The AOJ should obtain hospital records from the Atlanta VA Medical Center (VAMC) for the period 2004-2005, as the Veteran testified that he was hospitalized there for about two weeks for his skin condition in or about February 2005.  See July 2015 Hearing Transcript, pg. 15.  Those records are not currently part of the Veteran's file, and attempts must be made to obtain them.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

If possible, the Veteran himself should attempt to obtain these records to expedite his case.  

Second, a remand is required for new VA examinations. VA's duty to assist includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  Giving the Veteran the benefit of the doubt, as well as taking into consideration that evidence shows that the Veteran had both gastrointestinal and skin issues noted in active service, the Veteran should be afforded another VA examination, to obtain the medical information needed to resolve this claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The duty to assist also requires providing a new VA examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2013).  The Veteran has indicated an exacerbation of his disability since his last VA examination, which took place in April 2010.  Evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disability.  

In addition, the April 2010 VA examination did not include the testing required by the January 2010 Board remand (the Goldmann Perimeter).  As such, the April 2010 VA examination has not satisfactorily complied with the January 2010 remand orders, and an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, the Veteran must be provided a new medical examination which would allow for adjudication of his claim of an increased rating for bilateral eye disability.


Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records that are not of record and associate them with the claims file, to include the treatment records from the Atlanta VA Medical Center (VAMC) for the period 2004-2005, where Veteran testified that he was hospitalized there for about two weeks for his skin condition in or about February 2005.  See July 2015 Hearing Transcript, pg. 15.  If any identified records cannot be obtained, and further attempts would be futile, note that in the claims file and notify the Veteran and his representative so that he/they can make an attempt to obtain those records on his own behalf.

2. Then, schedule the Veteran for VA examinations with the appropriate specialists to determine the etiology of the Veteran's gastrointestinal disorder and skin disability.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail. All opinions must be accompanied by a clear rationale. If the examiners opine that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner should specifically opined as to:  

a) Whether the Veteran's current gastrointestinal disorder is at least as likely as not (50 percent or greater probability) related to his active service. This must specifically include a consideration of the gastrointestinal issues that the Veteran experienced in active service, per his personal account and service treatment records. 

b) Whether the Veteran's current skin disabilities are at least as likely as not (50 percent or greater probability) related to his active service. This must specifically include a consideration of the skin issues that the Veteran experienced in active service, per his personal account and service treatment records. 

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral eye disability, claimed as conjunctival pigmentation and endothelial pigment on the left, residuals of flash burns to the eyes. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner should:

a) Discuss any and all symptomatology associated with the Veteran's bilateral eye disability (if any).

b) Specifically address what symptomatology the Veteran experiences on "good days" and "bad days," as he has testified that his symptoms fluctuate.  While the Board understands that it is not always possible to examine the Veteran when his symptoms are especially severe, his description of what his symptoms are like on a "bad day" should be taken into account. 

c) Specifically, include any diagnostic testing or evaluation deemed necessary, including field of vision as measured by Goldmann Perimeter, should be performed.  The examiner is requested to include the total field of vision for both eyes, and to specifically comment on the extent, if any, of any area of loss or impairment of vision in either eye.  As well, the examiner should determine whether the Veteran's conjunctivitis is active, with objective symptoms, or instead healed, and identify all associated residuals (symptoms, etc.) and indicate whether there is disfigurement.

4. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


